Exhibit 10.q



 

 

 

 

 

 

 

 

 

 

 

 

 

THE EXECUTIVE NONQUALIFIED EXCESS PLAN

PLAN DOCUMENT

 

 

THE EXECUTIVE NONQUALIFIED EXCESS PLAN

 

Section 1.       Purpose:

 

By execution of the Adoption Agreement, the Employer has adopted the Plan set
forth herein, and in the Adoption Agreement, to provide a means by which certain
management Employees or Independent Contractors of the Employer may elect to
defer receipt of current Compensation from the Employer in order to provide
retirement and other benefits on behalf of such Employees or Independent
Contractors of the Employer, as selected in the Adoption Agreement. The Plan is
intended to be a nonqualified deferred compensation plan that complies with the
provisions of Section 409A of the Internal Revenue Code (the "Code"). The Plan
is also intended to be an unfunded plan maintained primarily for the purpose of
providing deferred compensation benefits for a select group of management or
highly compensated employees under Sections 201(2), 301(a)(3) and 401(a)(l) of
the Employee Retirement Income Security Act of 1974 (“ERISA”) and independent
contractors. Notwithstanding any other provision of this Plan, this Plan shall
be interpreted, operated and administered in a manner consistent with these
intentions.

Section 2.       Definitions:

 

As used in the Plan, including this Section 2, references to one gender shall
include the other, unless otherwise indicated by the context:

2.1       "Active Participant" means, with respect to any day or date, a
Participant who is in Service on such day or date; provided, that a Participant
shall cease to be an Active Participant (i) immediately upon a determination by
the Committee that the Participant has ceased to be an Employee or Independent
Contractor, or (ii) at the end

1 

 

of the Plan Year that the Committee determines the Participant no longer meets
the eligibility requirements of the Plan.

2.2       "Adoption Agreement" means the written agreement pursuant to which the
Employer adopts the Plan. The Adoption Agreement is a part of the Plan as
applied to the Employer.

2.3       "Beneficiary" means the person, persons, entity or entities designated
or determined pursuant to the provisions of Section 13 of the Plan.

2.4       "Board" means the Board of Directors of the Company, if the Company is
a corporation. If the Company is not a corporation, "Board" shall mean the
Company.

2.5       "Change in Control Event" means an event described in Section
409A(a)(2)(A)(v) of the Code (or any successor provision thereto) and the
regulations thereunder.

2.6       "Committee" means the persons or entity designated in the Adoption
Agreement to administer the Plan. If the Committee designated in the Adoption
Agreement is unable to serve, the Employer shall satisfy the duties of the
Committee provided for in Section 9.

2.7       "Company" means the company designated in the Adoption Agreement as
such.

2.8       "Compensation" shall have the meaning designated in the Adoption
Agreement.

2.9       "Crediting Date" means the date designated in the Adoption Agreement
for crediting the amount of any Participant Deferral Credits or Employer Credits
to the Deferred Compensation Account of a Participant.

2 

 



2.10       "Deferred Compensation Account" means the account or accounts
maintained with respect to each Participant under the Plan. The Deferred
Compensation Account shall be credited with Participant Deferral Credits and
Employer Credits, credited or debited for deemed investment gains or losses, and
adjusted for payments in accordance with the rules and elections in effect under
Section 8. As permitted in the Adoption Agreement, the Deferred Compensation
Account of a Participant may consist of one or more accounts including
In-Service or Education Accounts, if applicable. A Participant may elect payment
options for each account as described in Section 7.1 and deemed investments for
each account as described in Section 8.2.

2.11       "Disabled or Disability" means Disabled or Disability within the
meaning of Section 409A of the Code and the regulations thereunder. Generally,
this means that the Participant is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, or is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, receiving income replacement benefits for a period of not less than
three months under an accident and health plan covering Employees of the
Employer.

2.12       “Education Account” is an In-Service Account which will be used by
the Participant for educational purposes.

2.13       "Effective Date" shall be the date designated in the Adoption
Agreement.

3 

 



2.14       "Employee" means an individual in the Service of the Employer if the
relationship between the individual and the Employer is the legal relationship
of employer and employee. An individual shall cease to be an Employee upon the
Employee's Separation from Service.

2.15       "Employer" means the Company, as identified in the Adoption
Agreement, and any Participating Employer which adopts this Plan. An Employer
may be a corporation, a limited liability company, a partnership or sole
proprietorship.

2.16       "Employer Credits" means the amounts credited to the Participant's
Deferred Compensation Account by the Employer pursuant to the provisions of
Section 4.2.

2.17       "Grandfathered Amounts" means, if applicable, the amounts that were
deferred under the Plan and were earned and vested within the meaning of Section
409A of the Code and regulations thereunder as of December 31, 2004.
Grandfathered Amounts shall be subject to the terms designated in the Plan which
were in effect as of October 3, 2004.

2.18       "Independent Contractor" means an individual in the Service of the

Employer if the relationship between the individual and the Employer is not the
legal relationship of employer and employee. An individual shall cease to be an
Independent Contractor upon the termination of the Independent Contractor's
Service. An Independent

Contractor shall include a director of the Employer who is not an Employee.

2.19       "In-Service Account" means a separate account to be kept for each

Participant that has elected to take in-service distributions as described in
Section 5.4. The In-Service Account shall be adjusted in the same manner and at
the same time as the

4 

 

Deferred Compensation Account under Section 8 and in accordance with the rules
and elections in effect under Section 8.

2.20       "Normal Retirement Age" of a Participant means the age designated in
the Adoption Agreement.

2.21       "Participant" means with respect to any Plan Year an Employee or

Independent Contractor who has been designated by the Committee as a Participant
and who has entered the Plan or who has a Deferred Compensation Account under
the Plan; provided that if the Participant is an Employee, the individual must
be a highly compensated or management employee of the Employer within the
meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.

2.22       "Participant Deferral Credits" means the amounts credited to the

Participant's Deferred Compensation Account by the Employer pursuant to the
provisions of Section 4.1.

2.23       "Participating Employer" means any trade or business (whether or not
incorporated) which adopts this Plan with the consent of the Company identified
in the Adoption Agreement.

2.24       "Participation Agreement" means a written agreement entered into
between a Participant and the Employer pursuant to the provisions of Section 4.1

2.25       "Performance-Based Compensation" means compensation where the amount
of, or entitlement to, the compensation is contingent on the satisfaction of
preestablished organizational or individual performance criteria relating to a
performance period of at least twelve months. Organizational or individual
performance criteria are considered preestablished if established in writing
within 90 days after the

5 

 

commencement of the period of service to which the criteria relates, provided
that the outcome is substantially uncertain at the time the criteria are
established. Performance-based compensation may include payments based upon
subjective performance criteria as provided in regulations and administrative
guidance promulgated under Section 409A of the Code.

2.26       "Plan" means The Executive Nonqualified Excess Plan, as herein set
out and as set out in the Adoption Agreement, or as duly amended. The name of
the Plan as applied to the Employer shall be designated in the Adoption
Agreement.

2.27       "Plan-Approved Domestic Relations Order" shall mean a judgment,
decree, or order (including the approval of a settlement agreement) which is:

2.27.1       Issued pursuant to a State's domestic relations law;

2.27.2       Relates to the provision of child support, alimony payments or
marital property rights to a Spouse, former Spouse, child or other dependent of
the Participant;

2.27.3       Creates or recognizes the right of a Spouse, former Spouse, child
or other dependent of the Participant to receive all or a portion of the
Participant's benefits under the Plan;

2.27.4       Requires payment to such person of their interest in the
Participant's benefits in a lump sum payment at a specific time; and

2.27.5       Meets such other requirements established by the Committee.

2.28       "Plan Year" means the twelve-month period ending on the last day of
the month designated in the Adoption Agreement; provided that the initial Plan
Year may have fewer than twelve months.

2.29       "Qualifying Distribution Event" means (i) the Separation from Service
of the Participant, (ii) the date the Participant becomes Disabled, (iii) the
death of the Participant, (iv) the time specified by the Participant for an
In-Service or Education

6 

 

Distribution, (v) a Change in Control Event, or (vi) an Unforeseeable Emergency,
each to the extent provided in Section 5.

2.30       "Seniority Date" shall have the meaning designated in the Adoption
Agreement.

2.31       "Separation from Service" or "Separates from Service" means a
"separation from service" within the meaning of Section 409A of the Code.

2.32       "Service" means employment by the Employer as an Employee. For
purposes of the Plan, the employment relationship is treated as continuing
intact while the

Employee is on military leave, sick leave, or other bona fide leave of absence
if the period of such leave does not exceed six months, or if longer, so long as
the Employee's right to reemployment is provided either by statute or contract.
If the Participant is an Independent Contractor, "Service" shall mean the period
during which the contractual relationship exists between the Employer and the
Participant. The contractual relationship is not terminated if the Participant
anticipates a renewal of the contract or becomes an Employee.

2.33       "Service Bonus" means any bonus paid to a Participant by the Employer
which is not Performance-Based Compensation.

2.34       "Specified Employee" means an Employee who meets the requirements for
key employee treatment under Section 416(i)(l)(A)(i), (ii) or (iii) of the Code
(applied in accordance with the regulations thereunder and without regard to
Section 416(i)(5) of the Code) at any time during the twelve month period ending
on December 31 of each year (the "identification date"). If the person is a key
employee as of any identification date, the person is treated as a Specified
Employee for the twelve-month period

7 

 

beginning on the first day of the fourth month following the identification
date. Unless binding corporate action is taken to establish different rules for
determining Specified Employees for all plans of the Company and its controlled
group members that are subject to Section 409A of the Code, the foregoing rules
and the other default rules under the regulations of Section 409A of the Code
shall apply.

2.35       "Spouse" or ''Surviving Spouse" means, except as otherwise provided
in the Plan, a person who is the legally married spouse or surviving spouse of a
Participant.

2.36       "Unforeseeable Emergency" means an "unforeseeable emergency" within
the meaning of Section 409A of the Code.

2.37       "Years of Service" means each Plan Year of Service completed by the
Participant. For vesting purposes, Years of Service shall be calculated from the
date designated in the Adoption Agreement and Service shall be based on service
with the Company and all Participating Employers.

Section 3.       Participation:

The Committee in its discretion shall designate each Employee or Independent
Contractor who is eligible to participate in the Plan. A Participant who
Separates from Service with the Employer and who later returns to Service will
not be an Active Participant under the Plan except upon satisfaction of such
terms and conditions as the Committee shall establish upon the Participant's
return to Service, whether or not the Participant shall have a balance remaining
in his Deferred Compensation Account under the Plan on the date of the return to
Service.

 

8 

 



Section 4.       Credits to Deferred Compensation Account:

4.1       Participant Deferral Credits. To the extent provided in the Adoption
Agreement, each Active Participant may elect, by entering into a Participation
Agreement with the Employer, to defer the receipt of Compensation from the
Employer by a dollar amount or percentage specified in the Participation
Agreement. The amount of Compensation the Participant elects to defer, the
Participant Deferral Credit, shall be credited by the Employer to the Deferred
Compensation Account maintained for the Participant pursuant to Section 8. The
following special provisions shall apply with respect to the Participant
Deferral Credits of a Participant:

4.1.1       The Employer shall credit to the Participant's Deferred Compensation
Account on each Crediting Date an amount equal to the total Participant Deferral
Credit for the period ending on such Crediting Date.

4.1.2       An election pursuant to this Section 4.1 shall be made by the
Participant by executing and delivering a Participation Agreement to the
Committee. Except as otherwise provided in this Section 4.1, the Participation
Agreement shall become effective with respect to such Participant as of the
first day of January following the date such Participation Agreement is received
by the Committee. A Participant's election may be changed at any time prior to
the last permissible date for making the election as permitted in this Section
4.1, and shall thereafter be irrevocable. Any election of a Participant shall
continue in effect for the time period as set forth in the Adoption Agreement
and shall be described as evergreen or non-evergreen as appropriate.

4.1.3       A Participant may execute and deliver a Participation Agreement to
the Committee within 30 days after the date the Participant first becomes
eligible to participate in the Plan. After the 30 day period expires, or after
any shorter time period as agreed to by the Participant and the Committee, the
latest election made by the Participant during that period becomes irrevocable.
Such election shall then be effective as of the first payroll period commencing
following the date the Participation Agreement becomes irrevocable. Whether a
Participant is treated as newly eligible for participation under this Section
shall be determined in accordance with Section 409A of the Code and the
regulations thereunder, including (i) rules that treat all elective deferral
account balance plans as one plan, and (ii) rules that treat a previously
eligible Employee as newly eligible if his benefits had been previously
distributed or if he has been ineligible for 24 months. For Compensation that is
earned based upon a specified performance period (for example, an annual bonus),
where a deferral election is made under this Section but after the beginning of
the performance period, the election will only apply to

9 

 

the portion of the Compensation equal to the total amount of the Compensation
for the service period multiplied by the ratio of the number of days remaining
in the performance period after the date the election becomes irrevocable over
the total number of days in the performance period.

4.1.4       A Participant may unilaterally modify a Participation Agreement
(either to terminate, increase or decrease the portion of his future
Compensation which is subject to deferral within the percentage limits set forth
in Section 4.1 of the Adoption Agreement) by providing a written modification of
the Participation Agreement to the Committee. The modification shall become
effective as of the first day of January following the date such written
modification is received by the Committee, or at such later date as required
under Section 409A of the Code.

4.1.5       If the Participant performed services continuously from the later of
the beginning of the performance period or the date upon which the performance
criteria are established through the date upon which the Participant makes an
initial deferral election, a Participation Agreement relating to the deferral of
Performance-Based Compensation may be executed and delivered to the Committee no
later than the date which is 6 months prior to the end of the performance
period, provided that in no event may an election to defer Performance-Based
Compensation be made after such Compensation has become readily ascertainable.

4.1.6       If the Employer has a fiscal year other than the calendar year,
Compensation relating to Service in the fiscal year of the Employer (such as a
bonus based on the fiscal year of the Employer), of which no amount is paid or
payable during the fiscal year, may be deferred at the Participant's election if
the election to defer is made not later than the close of the Employer's fiscal
year next preceding the first fiscal year in which the Participant performs any
services for which such Compensation is payable.

4.1.7       Compensation payable after the last day of the Participant's taxable
year solely for services provided during the final payroll period containing the
last day of the Participant's taxable year (i.e., December 31) is treated for
purposes of this Section 4.1 as Compensation for services performed in the
subsequent taxable year.

4.1.8       The Committee may from time to time establish policies or rules
consistent with the requirements of Section 409A of the Code to govern the
manner in which Participant Deferral Credits may be made.

 

4.1.9       If a Participant becomes Disabled all currently effective deferral
elections for such Participant shall be cancelled. At the time the participant
is no longer Disabled, subsequent elections to defer future compensation will be
permitted under this Section 4.

4.1.10 If a Participant applies for and receives a distribution on account of an
Unforeseeable Emergency, all currently effective deferral elections for such
Participant

10 

 

shall be cancelled. Subsequent elections to defer future compensation will be
permitted under this Section 4.

4.1.11 If a Participant receives a hardship distribution under Section
1.401(k)-1(d)(3) of the Code, all currently effective deferral elections shall
be cancelled. Subsequent elections to defer future compensation under this
Section 4 will not be effective until the later of the beginning of the next
calendar year or six months after the date of the hardship distribution. If the
effective date of such an election occurs after the beginning of the next
calendar year, as permitted by the Employer, a Participant may make elections
for the next calendar year prior to January 1st of the next calendar year, but
these elections will not become effective until the end of the six month waiting
period.

 

4.2       Employer Credits. If designated by the Employer in the Adoption
Agreement, the Employer shall cause the Committee to credit to the Deferred
Compensation Account of each Active Participant an Employer Credit as determined
in accordance with the Adoption Agreement. A Participant must make distribution
elections with respect to any Employer Credits credited to his Deferred
Compensation Account by the deadline that would apply under Section 4.1 for
distribution elections with respect to Participant Deferral Credits credited at
the same time, on a Participation Agreement that is timely executed and
delivered to the Committee pursuant to Section 4.1. If no distribution election
is made, vested amounts in the Deferred Compensation Account will be distributed
in a lump sum upon the earliest of any Qualifying Distribution Event limited to
Separation from Service, Disability, Death or Change in Control.

4.3       Deferred Compensation Account. All Participant Deferral Credits and
Employer Credits shall be credited to the Deferred Compensation Account of the
Participant as provided in Section 8.

 

11 

 



Section 5.       Qualifying Distribution Events:

5.1       Separation from Service. If the Participant Separates from Service
with the Employer, the vested balance in the Deferred Compensation Account shall
be paid to the Participant by the Employer as provided in Section 7.
Notwithstanding the foregoing, no distribution shall be made earlier than six
months after the date of Separation from Service (or, if earlier, the date of
death) with respect to a Participant who as of the date of Separation from
Service is a Specified Employee of a corporation the stock in which is traded on
an established securities market or otherwise. Any payments to which such
Specified Employee would be entitled during the first six months following the
date of Separation from Service shall be accumulated and paid on the first day
of the seventh month following the date of Separation from Service, and shall be
adjusted for deemed investment gain and loss incurred during the six month
period.

5.2       Disability. If the Employer designates in the Adoption Agreement that
distributions are permitted under the Plan when a Participant becomes Disabled,
and the Participant becomes Disabled while in Service, the vested balance in the
Deferred Compensation Account shall be paid to the Participant by the Employer
as provided in Section 7.

5.3       Death. If the Participant dies while in Service, the Employer shall
pay a benefit to the Participant's Beneficiary in the amount designated in the
Adoption Agreement. Payment of such benefit shall be made by the Employer as
provided in Section 7.

5.4       In-Service or Education Distributions. If the Employer designates in
the Adoption Agreement that in-service or education distributions are permitted
under the

12 

 

Plan, a Participant may designate in the Participation Agreement to have a
specified amount credited to the Participant's In-Service or Education Account
for in-service or education distributions at the date specified by the
Participant. In no event may an in-service or education distribution of an
amount be made before the date that is two years after the first day of the year
in which any deferral election to such In-Service or Education Account became
effective. Notwithstanding the foregoing, if a Participant incurs a Qualifying
Distribution Event prior to the date on which the entire balance in the
In-Service or Education Account has been distributed, then the vested balance in
the In-Service or Education Account on the date of the Qualifying Distribution
Event shall be paid as provided under Section 7.1 for payments on such
Qualifying Distribution Event.

5.5       Change in Control Event. If the Employer designates in the Adoption

Agreement that distributions are permitted under the Plan upon the occurrence of
a Change in Control Event, the Participant may designate in the Participation
Agreement to have the vested balance in the Deferred Compensation Account paid
to the Participant upon a Change in Control Event by the Employer as provided in
Section 7.

5.6       Unforeseeable Emergency. If the Employer designates in the Adoption
Agreement that distributions are permitted under the Plan upon the occurrence of
an Unforeseeable Emergency event, a distribution from the Deferred Compensation
Account may be made to a Participant in the event of an Unforeseeable Emergency,
subject to the following provisions:

5.6.1       A Participant may, at any time prior to his Separation from Service
for any reason, make application to the Committee to receive a distribution in a
lump sum of all or a portion of the vested balance in the Deferred Compensation
Account (determined as of the date the distribution, if any, is made under this
Section 5.6) because of an Unforeseeable Emergency. A distribution because of an
Unforeseeable Emergency shall not exceed the amount required to satisfy the
Unforeseeable Emergency plus amounts

13 

 

necessary to pay taxes reasonably anticipated as a result of such distribution,
after taking into account the extent to which the Unforeseeable Emergency may be
relieved through reimbursement or compensation by insurance or otherwise or by
liquidation of the Participant's assets (to the extent the liquidation of such
assets would not itself cause severe financial hardship) or by stopping current
deferrals under the Plan pursuant to Section 4.1.10.

5.6.2       The Participant's request for a distribution on account of
Unforeseeable Emergency must be made in writing to the Committee. The request
must specify the nature of the financial hardship, the total amount requested to
be distributed from the Deferred Compensation Account, and the total amount of
the actual expense incurred or to be incurred on account of the Unforeseeable
Emergency.

5.6.3       If a distribution under this Section 5.6 is approved by the
Committee, such distribution will be made as soon as practicable following the
date it is approved. The processing of the request shall be completed as soon as
practicable from the date on which the Committee receives the properly completed
written request for a distribution on account of an Unforeseeable Emergency. If
a Participant's Separation from Service occurs after a request is approved in
accordance with this Section 5.6.3, but prior to distribution of the full amount
approved, the approval of the request shall be automatically null and void and
the benefits which the Participant is entitled to receive under the Plan shall
be distributed in accordance with the applicable distribution provisions of the
Plan.

5.6.4 The Committee may from time to time adopt additional policies or rules
consistent with the requirements of Section 409A of the Code to govern the
manner in which such distributions may be made so that the Plan may be
conveniently administered.

Section 6.       Vesting:

A Participant shall be fully vested in the portion of his Deferred Compensation
Account attributable to Participant Deferral Credits, and all income, gains and
losses attributable thereto. A Participant shall become fully vested in the
portion of his Deferred Compensation Account attributable to Employer Credits,
and income, gains and losses attributable thereto, in accordance with the
vesting schedule and provisions designated by the Employer in the Adoption
Agreement. If a Participant's Deferred Compensation Account is not fully vested
upon Separation from Service, the portion of the Deferred Compensation Account
that is not fully vested shall thereupon be forfeited.

14 

 



Section 7.       Distribution Rules:

7.1       Payment Options. The Employer shall designate in the Adoption
Agreement the payment options which may be elected by the Participant (lump sum,
annual installments, or a combination of both). Different payment options may be
made available for each Qualifying Distribution Event, and different payment
options may be available for different types of Separations from Service, all as
designated in the Adoption Agreement. The Participant shall elect in the
Participation Agreement the method under which the vested balance in the
Deferred Compensation Account will be distributed from among the designated
payment options. The Participant may at such time elect a different method of
payment for each Qualifying Distribution Event as specified in the Adoption
Agreement. If the Participant is permitted by the Employer in the Adoption
Agreement to elect different payment options and does not make a valid election,
the vested balance in the Deferred Compensation Account will be distributed as a
lump sum upon the Qualifying Distribution Event.

Notwithstanding the foregoing, if certain Qualifying Distribution Events occur
prior to the date on which the vested balance of a Participant's Deferred
Compensation Account is completely paid pursuant to this Section 7.1 following
the occurrence of certain Qualifying Distribution Events, the following rules
apply:

7.1.1       If the currently effective Qualifying Distribution Event is a
Separation from Service or Disability, and the Participant subsequently dies,
the remaining unpaid vested balance of a Participant's Deferred Compensation
Account shall be paid as a lump sum.

7.1.2       If the currently effective Qualifying Distribution Event is a Change
in Control Event, and any subsequent Qualifying Distribution Event occurs
(except an In-Service or Education Distribution described in Section 2.29(iv)),
the remaining unpaid vested balance of a Participant's Deferred Compensation
Account shall be paid as

15 

 

provided under Section 7.1 for payments on such subsequent Qualifying
Distribution Event.

7.2       Timing of Payments. Payment shall be made in the manner elected by the
Participant and shall commence as soon as practicable after (but no later than
60 days after) the distribution date specified for the Qualifying Distribution
Event. For each payment, the Committee must specify a date for the Deferred
Compensation Account(s) to be valued. In the event the Participant fails to make
a valid election of the payment method, the distribution will be made in a
single lump sum payment as soon as practicable after (but no later than 60 days
after) the Qualifying Distribution Event. A payment may be further delayed to
the extent permitted in accordance with regulations and guidance under Section
409A of the Code.

7.3       Installment Payments. If the Participant elects to receive installment
payments upon a Qualifying Distribution Event, the payment of each installment
shall be made on the anniversary of the date of the first installment payment,
and the amount of the installment shall be adjusted on such anniversary for
credits or debits to the Participant's account pursuant to Section 8 of the
Plan. Such adjustment shall be made by dividing the balance in the Deferred
Compensation Account on such date by the number of installments remaining to be
paid hereunder; provided that the last installment due under the Plan shall be
the entire amount credited to the Participant's account on the date of payment.

7.4       De Minimis Amounts. Notwithstanding any payment election made by the
Participant, if the Employer designates a pre-determined de minimis amount in
the Adoption Agreement, the vested balance in all Deferred Compensation Accounts
of the Participant will be distributed in a single lump sum payment if at the
time of a permitted

16 

 

Qualifying Distribution Event the vested balance does not exceed such
pre-determined de minimis amount; provided, however, that such distribution will
be made only where the Qualifying Distribution Event is a Separation from
Service, death, Disability (if applicable) or Change in Control Event (if
applicable). Such payment shall be made on or before the later of (i) December
31 of the calendar year in which the Qualifying Distribution Event occurs, or
(ii) the date that is 2-1/2 months after the Qualifying Distribution Event
occurs. In addition, the Employer may distribute a Participant's vested balance
in all of the Participant’s Deferred Compensation Accounts at any time if the
balance does not exceed the limit in Section 402(g)(1)(B) of the Code and
results in the termination of the Participant's entire interest in the Plan as
provided under Section 409A of the Code.

7.5       Subsequent Elections. With the consent of the Committee, a Participant
may delay or change the method of payment of the Deferred Compensation Account
subject to the following requirements:

7.5.1       The new election may not take effect until at least 12 months after
the date on which the new election is made.

7.5.2       If the new election relates to a payment for a Qualifying
Distribution Event other than the death of the Participant, the Participant
becoming Disabled, or an Unforeseeable Emergency, the new election must provide
for the deferral of the payment for a period of at least five years from the
date such payment would otherwise have been made.

7.5.3       If the new election relates to a payment from the In-Service or
Education Account, the new election must be made at least 12 months prior to the
date of the first scheduled payment from such account.

For purposes of this Section 7.5 and Section 7.6, a payment is each separately
identified amount to which the Participant is entitled under the Plan; provided,
that entitlement to a series of installment payments is treated as the
entitlement to a single payment.

17 

 



7.6       Acceleration Prohibited. The acceleration of the time or schedule of
any payment due under the Plan is prohibited except as expressly provided in
regulations and administrative guidance promulgated under Section 409A of the
Code (such as accelerations for domestic relations orders and employment taxes).
It is not an acceleration of the time or schedule of payment if the Employer
waives or accelerates the vesting requirements applicable to a benefit under the
Plan.

7.7       Residual Distributions. If calculation of the amount of any credit to
a Participant’s Deferred Compensation Account is not administratively
practicable due to events beyond the control of the Employer, payments may be
made to the Participant for residual amounts contributed to or remaining in a
Deferred Compensation Account after payments under the provisions of this
Section 7 have commenced or been completed. The residual amount shall be
credited to the Deferred Compensation Account when the calculation of the amount
becomes administratively practicable. Examples of residual amounts include, but
are not limited to, additional investment returns credited after payment (due to
dividends or pricing changes) or additional contributions made after payment
(such as an annual bonus deferral or an Employer Credit). Payments that would
have been made had the residual amount been calculable at the benefit
commencement date shall be made up as soon as practicable after crediting to the
Deferred Compensation Account, in no case later than the end of the year in
which calculation of the amount becomes administratively practicable.

7.8        Ineffective Deferrals. If a Participant deferral election under
Section 4 to contribute to an In-Service or Education Account carries over to a
subsequent year (an evergreen election) and the deferral election is ineffective
(i.e., the distribution election

18 

 

would cause payment in the current or prior years), the amount deferred will be
credited to a Deferred Compensation Account that is not an In-Service or
Education Account. If the Participant only has one account of this type, the
amount deferred will be credited to that account. If the Participant has
multiple accounts of this type, and one of the accounts has a lump sum at
Separation from Service distribution election, the amount deferred will be
credited to that account. If the Participant has multiple accounts of this type
and does not have an account with a lump sum at Separation from Service
distribution election, one will be established with a lump sum at Separation
from Service distribution election and the amount deferred will be credited to
this account.

Section 8.       Accounts; Deemed Investment; Adjustments to Account:

8.1       Accounts. The Committee shall establish a book reserve account,
entitled the "Deferred Compensation Account," on behalf of each Participant. The
Committee shall also establish an In-Service or Education Account as a part of
the Deferred Compensation Account of each Participant, if applicable. The amount
credited to the Deferred Compensation Account shall be adjusted pursuant to the
provisions of Section 8.3.

8.2       Deemed Investments. The Deferred Compensation Account of a

Participant shall be credited with an investment return determined as if the
account were invested in one or more investment funds made available by the
Committee. The Participant shall elect the investment funds in which his
Deferred Compensation Account shall be deemed to be invested. Such election
shall be made in the manner prescribed by the Committee and shall take effect
upon the entry of the Participant into the Plan. The investment election of the
Participant shall remain in effect until a new election is made

19 

 

by the Participant. In the event the Participant fails for any reason to make an
effective election of the investment return to be credited to his account, the
investment return shall be determined by the Committee.

8.3       Adjustments to Deferred Compensation Account. With respect to each

Participant who has a Deferred Compensation Account under the Plan, the amount
credited to such account shall be adjusted by the following debits and credits,
at the times and in the order stated:

8.3.1       The Deferred Compensation Account shall be debited each business day
with the total amount of any payments made from such account since the last
preceding business day to him or for his benefit. Unless otherwise specified by
the Employer, each deemed investment fund will be debited pro-rata based on the
value of the investment funds as of the end of the preceding business day.

8.3.2 The Deferred Compensation Account shall be credited on each Crediting Date
with the total amount of any Participant Deferral Credits and Employer Credits
to such account since the last preceding Crediting Date.

8.3.3 The Deferred Compensation Account shall be credited or debited on each day
securities are traded on a national stock exchange with the amount of deemed
investment gain or loss resulting from the performance of the deemed investment
funds elected by the Participant in accordance with Section 8.2. The amount of
such deemed investment gain or loss shall be determined by the Committee and
such determination shall be final and conclusive upon all concerned.

Section 9.       Administration by Committee:

9.1       Membership of Committee. If the Committee consists of individuals
appointed by the Board, they will serve at the pleasure of the Board. Any member
of the Committee may resign, and his successor, if any, shall be appointed by
the Board.

9.2       General Administration. The Committee shall be responsible for the
operation and administration of the Plan and for carrying out its provisions.
The Committee shall have the full authority and discretion to make, amend,
interpret, and enforce all appropriate rules and regulations for the
administration of this Plan and decide

20 

 

or resolve any and all questions, including interpretations of this Plan, as may
arise in connection with this Plan. Any such action taken by the Committee shall
be final and conclusive on any party. To the extent the Committee has been
granted discretionary authority under the Plan, the Committee’s prior exercise
of such authority shall not obligate it to exercise its authority in a like
fashion thereafter. The Committee shall be entitled to rely conclusively upon
all tables, valuations, certificates, opinions and reports furnished by any
actuary, accountant, controller, counsel or other person employed or engaged by
the Employer with respect to the Plan. The Committee may, from time to time,
employ agents and delegate to such agents, including Employees of the Employer,
such administrative or other duties as it sees fit.

9.3       Indemnification. To the extent not covered by insurance, the Employer
shall indemnify the Committee, each Employee, officer, director, and agent of
the Employer, and all persons formerly serving in such capacities, against any
and all liabilities or expenses, including all legal fees relating thereto,
arising in connection with the exercise of their duties and responsibilities
with respect to the Plan, provided however that the Employer shall not indemnify
any person for liabilities or expenses due to that person’s own gross negligence
or willful misconduct.

Section 10.       Contractual Liability, Trust:

10.1       Contractual Liability. Unless otherwise elected in the Adoption
Agreement, the Company shall be obligated to make all payments hereunder. This
obligation shall constitute a contractual liability of the Company to the
Participants, and such payments shall be made from the general funds of the
Company. The Company shall not be required to establish or maintain any special
or separate fund, or otherwise to

21 

 

segregate assets to assure that such payments shall be made, and the
Participants shall not have any interest in any particular assets of the Company
by reason of its obligations hereunder. To the extent that any person acquires a
right to receive payment from the Company under the Plan, such right shall be no
greater than the right of an unsecured creditor of the Company.

10.2       Trust. The Employer may establish a trust to assist it in meeting its
obligations under the Plan. Any such trust shall conform to the requirements of
a grantor trust under Revenue Procedures 92-64 and 92-65 and at all times during
the continuance of the trust the principal and income of the trust shall be
subject to claims of general creditors of the Employer under federal and state
law. The establishment of such a trust would not be intended to cause
Participants to realize current income on amounts contributed thereto, and the
trust would be so interpreted and administered.

Section 11.       Allocation of Responsibilities:

The persons responsible for the Plan and the duties and responsibilities
allocated to each are as follows

11.1Board.

(i)To amend the Plan;

(ii)To appoint and remove members of the Committee; and

(iii)To terminate the Plan as permitted in Section 14.

11.2Committee.

(i)To designate Participants;

(ii)To interpret the provisions of the Plan and to determine the rights of the
Participants under the Plan, except to the extent otherwise provided in Section
16 relating to claims procedure;

 

(iii)To administer the Plan in accordance with its terms, except to the extent
powers to administer the Plan are specifically delegated to another person or
persons as provided in the Plan;

 

22 

 



(iv)To account for the amount credited to the Deferred Compensation Account of a
Participant;

 

(v)To direct the Employer in the payment of benefits;

 

(vi)To file such reports as may be required with the United States Department of
Labor, the Internal Revenue Service and any other government agency to which
reports may be required to be submitted from time to time; and

 

(vii)To administer the claims procedure to the extent provided in Section 16.



Section 12.       Benefits Not Assignable; Facility of Payments:

12.1       Benefits Not Assignable. No portion of any benefit credited or paid
under the Plan with respect to any Participant shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge, and any attempt so to anticipate, alienate, sell, transfer, assign,
pledge, encumber or charge the same shall be void, nor shall any portion of such
benefit be in any manner payable to any assignee, receiver or any one trustee,
or be liable for his debts, contracts, liabilities, engagements or torts.

12.2       Plan-Approved Domestic Relations Orders. The Committee shall
establish procedures for determining whether an order directed to the Plan is a
Plan-Approved Domestic Relations Order. If the Committee determines that an
order is a Plan-Approved Domestic Relations Order, the Committee shall cause the
payment of amounts pursuant to or segregate a separate account as provided by
(and to prevent any payment or act which might be inconsistent with) the
Plan-Approved Domestic Relations Order notwithstanding Section 12.1.

12.3       Payments to Minors and Others. If any individual entitled to receive
a payment under the Plan shall be physically, mentally or legally incapable of
receiving or

23 

 

acknowledging receipt of such payment, the Committee, upon the receipt of
satisfactory evidence of his incapacity and satisfactory evidence that another
person or institution is maintaining him and that no guardian or committee has
been appointed for him, may cause any payment otherwise payable to him to be
made to such person or institution so maintaining him. Payment to such person or
institution shall be in full satisfaction of all claims by or through the
Participant to the extent of the amount thereof.

Section 13.       Beneficiary:

The Participant's Beneficiary shall be the person, persons, entity or entities
designated by the Participant on the Beneficiary designation form provided by
and filed with the Committee or its designee. If the Participant does not
designate a Beneficiary, the Beneficiary shall be his Surviving Spouse. If the
Participant does not designate a Beneficiary and has no Surviving Spouse, the
Beneficiary shall be the Participant's estate. The designation of a Beneficiary
may be changed or revoked only by filing a new Beneficiary designation form with
the Committee or its designee. If a Beneficiary (the "primary Beneficiary") is
receiving or is entitled to receive payments under the Plan and dies before
receiving all of the payments due him, the balance to which he is entitled shall
be paid to the contingent Beneficiary, if any, named in the Participant's
current Beneficiary designation form. If there is no contingent Beneficiary, the
balance shall be paid to the estate of the primary Beneficiary. Any Beneficiary
may disclaim all or any part of any benefit to which such Beneficiary shall be
entitled hereunder by filing a written disclaimer with the Committee before
payment of such benefit is to be made. Such a disclaimer shall be made in a form
satisfactory to the Committee and shall be irrevocable when filed. Any benefit
disclaimed shall be payable from the Plan in the

24 

 

same manner as if the Beneficiary who filed the disclaimer had predeceased the
Participant.

Section 14.       Amendment and Termination of Plan:

The Company may amend any provision of the Plan or terminate the Plan at any
time; provided, that in no event shall such amendment or termination reduce the
balance in any Participant's Deferred Compensation Account as of the date of
such amendment or termination, nor shall any such amendment materially adversely
affect the Participant relating to the payment of such Deferred Compensation
Account. Notwithstanding the foregoing, the following special provisions shall
apply:

14.1       Termination in the Discretion of the Employer. Except as otherwise
provided in Sections 14.2, the Company in its discretion may terminate the Plan
and distribute benefits to Participants subject to the following requirements
and any others specified under Section 409A of the Code:

14.1.1       All arrangements sponsored by the Employer that would be aggregated
with the Plan under Section 1.409A-l(c) of the Treasury Regulations are
terminated.

14.1.2       No payments other than payments that would be payable under the
terms of the Plan if the termination had not occurred are made within 12 months
of the termination date.

14.1.3 All benefits under the Plan are paid within 24 months of the termination
date.

14.1.4 The Employer does not adopt a new arrangement that would be aggregated
with the Plan under Section 1.409A-1(c) of the Treasury Regulations providing
for the deferral of compensation at any time within 3 years following the date
of termination of the Plan.

14.1.5 The termination does not occur proximate to a downturn in the financial
health of the Employer.

25 

 



14.2       Termination Upon Change in Control Event. If the Company terminates
the Plan within thirty days preceding or twelve months following a Change in
Control Event, the Deferred Compensation Account of each Participant shall
become payable to the Participant in a lump sum within twelve months following
the date of termination, subject to the requirements of Section 409A of the
Code.

Section 15.       Communication to Participants:

The Employer shall make a copy of the Plan available for inspection by
Participants and their beneficiaries during reasonable hours at the principal
office of the Employer.

Section 16.       Claims Procedure:

The following claims procedure shall apply with respect to the Plan:

16.1       Filing of a Claim for Benefits. If a Participant or Beneficiary (the
"claimant") believes that he is entitled to benefits under the Plan which are
not being paid to him or which are not being accrued for his benefit, he shall
file a written claim therefore with the Committee.

16.2       Notification to Claimant of Decision. Within 90 days after receipt of
a claim by the Committee (or within 180 days if special circumstances require an
extension of time), the Committee shall notify the claimant of the decision with
regard to the claim. In the event of such special circumstances requiring an
extension of time, there shall be furnished to the claimant prior to expiration
of the initial 90-day period written notice of the extension, which notice shall
set forth the special circumstances and the date by which the decision shall be
furnished. If such claim shall be wholly or partially denied, notice thereof
shall be in writing and worded in a manner calculated to be understood by

26 

 

the claimant, and shall set forth: (i) the specific reason or reasons for the
denial; (ii) specific reference to pertinent provisions of the Plan on which the
denial is based; (iii) a description of any additional material or information
necessary for the claimant to perfect the claim and an explanation of why such
material or information is necessary; and (iv) an explanation of the procedure
for review of the denial and the time limits applicable to such procedures,
including a statement of the claimant's right to bring a civil action under
ERISA following an adverse benefit determination on review.

16.3       Procedure for Review. Within 60 days following receipt by the
claimant of notice denying his claim, in whole or in part, or, if such notice
shall not be given, within 60 days following the latest date on which such
notice could have been timely given, the claimant may appeal denial of the claim
by filing a written application for review with the Committee. Following such
request for review, the Committee shall fully and fairly review the decision
denying the claim. Prior to the decision of the Committee, the claimant shall be
given an opportunity to review pertinent documents and to submit issues and
comments in writing.

16.4       Decision on Review. The decision on review of a claim denied in whole
or in part by the Committee shall be made in the following manner:

16.4.1       Within 60 days following receipt by the Committee of the request
for review (or within 120 days if special circumstances require an extension of
time), the Committee shall notify the claimant in writing of its decision with
regard to the claim. In the event of such special circumstances requiring an
extension of time, written notice of the extension shall be furnished to the
claimant prior to the commencement of the extension.

16.4.2       With respect to a claim that is denied in whole or in part, the
decision on review shall set forth specific reasons for the decision, shall be
written in a manner calculated to be understood by the claimant, and shall set
forth:

(i)the specific reason or reasons for the adverse determination;

27 

 

(ii)specific reference to pertinent Plan provisions on which the adverse
determination is based;

(iii)a statement that the claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant’s claim for benefits; and

(iv)a statement describing any voluntary appeal procedures offered by the Plan
and the claimant’s right to obtain the information about such procedures, as
well as a statement of the claimant’s right to bring an action under ERISA
section 502(a).

16.4.3 The decision of the Committee shall be final and conclusive.

 

16.5       Action by Authorized Representative of Claimant. All actions set
forth in this Section 16 to be taken by the claimant may likewise be taken by a
representative of the claimant duly authorized by him to act in his behalf on
such matters. The Committee may require such evidence of the authority to act of
any such representative as it may reasonably deem necessary or advisable.

16.6        Disability Claims

Notwithstanding any provision of the Plan to the contrary, if a claim for
benefits is based on Disability, the following claims procedures shall apply:
The Committee shall maintain a procedure under which any Participant or
Beneficiary can file a claim for benefits under this Plan based on Disability.

16.6.1 After receiving a claim for benefits, the Committee will notify the
Participant or Beneficiary of its claim determination within 45 days of the
receipt of the claim. This period may be extended by 30 days if an extension is
necessary to process the claim due to matters beyond the control of the
Committee. A written notice of the extension, the reason for the extension and
when the Committee expects to decide the claim, will be furnished to the
Participant or Beneficiary within the initial 45-day period. This period may be
extended for an additional 30 days beyond the original extension. A written
notice of the additional extension, the reason for the additional extension and
when the Committee expects to decide the claim, will be furnished to the
Participant or Beneficiary within the first 30-day extension period if an
additional extension of time is needed. However, if a period of time is extended
due to a Participant or Beneficiary’s

28 

 

failure to submit information necessary to decide a claim, the period for making
the benefit determination by the Committee will be tolled from the date on which
the notification of the extension is sent to the Participant or Beneficiary
until the date on which the Participant or Beneficiary responds to the request
for additional information.

 

16.6.2 If a claim for benefits is denied, in whole or in part, a Participant or
Beneficiary or his or her authorized representative, will receive a written
notice of the denial. The notice will follow the rules of 29 C.F.R. §
2560.503-1(o) for culturally and linguistically appropriate notices and will be
written in a manner calculated to be understood by the Participant or
Beneficiary. The notice will include:

 

1.the specific reason(s) for the denial,

2.references to the specific Plan provisions on which the benefit determination
was based,

3.a description of any additional material or information necessary to perfect a
claim and an explanation of why such information is necessary,

4.a description of the Committee’s appeals procedures and applicable time
limits, including, to the extent applicable, a statement of the right to bring a
civil action under section 502(a) of ERISA following an adverse benefit
determination on review,

5.a discussion of the decision, including an explanation of the basis for
disagreeing with or not following: (i) the views presented by the claimant to
the Committee of health care professionals treating the claimant and vocational
professionals who evaluated the claimant; (ii) the views of medical or
vocational experts whose advice was obtained on behalf of the Committee in
connection with a claimant’s adverse benefit determination, without regard to
whether the advice was relied upon in making the benefit determination; and
(iii) a disability determination regarding the claimant presented by the
claimant to the Committee made by the Social Security Administration,

6.if the determination is based on medical necessity or experimental treatment
or similar exclusion or limit, either an explanation of the scientific or
clinical judgment for the determination, applying the terms of the Plan to the
relevant medical circumstances, or a statement that such explanation will be
provided free of charge upon request,

7.either the specific internal rules, guidelines, protocols, standards or other
similar criteria of the Plan relied upon in making the adverse benefit
determination, or a statement that such rules, guidelines, protocols, standards,
or other similar criteria of the Plan do not exist, and

8.a statement that the Participant or Beneficiary is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to his or her claim for benefits.

 

16.6.3 If a claim for benefits is denied, a Participant or Beneficiary, or his
or her representative, may appeal the denied claim in writing within 180 days of
receipt of the written notice of denial. The Participant or Beneficiary may
submit any written comments, documents, records and any other information
relating to the claim. Upon

29 

 

request, the Participant or Beneficiary will also have access to, and the right
to obtain copies of, all documents, records and information relevant to his or
her claim free of charge.

16.6.4 A full review of the information in the claim file and any new
information submitted to support the appeal will be conducted. The claim
decision will be made by a first review appeals committee appointed by the
Employer. This committee will consist of individuals who were not involved in
the initial benefit determination, nor will such individuals be subordinate to
any person involved in the initial benefit determination. This review will not
afford any deference to the initial benefit determination.

16.6.5 If the initial adverse decision was based in whole or in part on a
medical judgment, the first review appeals committee will consult with a
healthcare professional who has appropriate training and experience in the field
of medicine involved in the medical judgment, was not consulted in the initial
adverse benefit determination and is not a subordinate of the healthcare
professional who was consulted in the initial adverse benefit determination.

16.6.6 Before an adverse benefit determination on review is issued, the first
review appeals committee will provide the Participant or Beneficiary, free of
charge, with any new or additional evidence considered, relied upon, or
generated by the committee or other person making the benefit determination (or
at the direction of the committee or such other person) in connection with the
claim. Such evidence will be provided as soon as possible and sufficiently in
advance of the date on which the notice of adverse benefit determination on
review is required to be provided to give the Participant or Beneficiary a
reasonable opportunity to respond prior to that date.

16.6.7 Before the first review appeals committee issues an adverse benefit
determination on review based on a new or additional rationale, the committee
will provide the Participant or Beneficiary, free of charge, with the rationale.
The rationale will be provided as soon as possible and sufficiently in advance
of the date on which the notice of adverse benefit determination on review is
required to be provided to give the Participant or Beneficiary a reasonable
opportunity to respond prior to that date.

16.6.8 The first review appeals committee will make a determination on an
appealed claim within 45 days of the receipt of an appeal request. This period
may be extended for an additional 45 days if the committee determines that
special circumstances require an extension of time. A written notice of the
extension, the reason for the extension and the date that the committee expects
to render a decision will be furnished to the Participant or Beneficiary within
the initial 45-day period. However, if the period of time is extended due to a
Participant’s or Beneficiary’s failure to submit information necessary to decide
the appeal, the period for making the benefit determination will be tolled from
the date on which the notification of the extension is sent until the date on
which the Participant or Beneficiary responds to the request for additional
information.

16.6.9 If the claim on appeal is denied in whole or in part, a Participant or
Beneficiary will receive a written notification of the denial. The notice will
follow the

30 

 

rules of 29 C.F.R. § 2560.503-1(o) for culturally and linguistically appropriate
notices and will be written in a manner calculated to be understood by the
claimant. The notice will include:

 

1.the specific reason(s) for the adverse determination,

2.references to the specific Plan provisions on which the determination was
based,

3.a statement regarding the right to receive upon request and free of charge
reasonable access to, and copies of, all records, documents and other
information relevant to the benefit claim,

4.a description of the first review appeals committee’s review procedures and
applicable time limits, including a statement of the right to bring a civil
action under section 502(a) of ERISA following an adverse benefit determination
on review,

5.a discussion of the decision, including an explanation of the basis for
disagreeing with or not following: (i) the views presented by the claimant to
the committee of health care professionals treating the claimant and vocational
professionals who evaluated the claimant; (ii) the views of medical or
vocational experts whose advice was obtained by or on behalf of the committee in
connection with a claimant’s adverse benefit determination, without regard to
whether the advice was relied upon in making the benefit determination; and
(iii) a disability determination regarding the claimant presented by the
claimant to the committee made by the Social Security Administration,

6.if the determination is based on medical necessity or experimental treatment
or similar exclusion or limit, either an explanation of the scientific or
clinical judgment for the determination, applying the terms of the Plan to the
relevant medical circumstances, or a statement that such explanation will be
provided free of charge upon request, and

7.either the specific internal rules, guidelines, protocols, standards or other
similar criteria of the Plan relied upon in making the adverse benefit
determination, or a statement that such rules, guidelines, protocols, standards,
or other similar criteria of the Plan do not exist.

 

16.6.10 If the appeal of the benefit claim denial is denied, a Participant or
Beneficiary, or his or her representative, may make a second appeal of the
denial in writing to the Committee within 180 days of the receipt of the written
notice of denial. The Participant or Beneficiary may submit with the second
appeal any written comments, documents, records and any other information
relating to the claim. Upon request, the Participant or Beneficiary will also
have access to, and the right to obtain copies of, all documents, records and
information relevant to the claim free of charge.

 

16.6.11 Upon receipt of the second appeal, a full review of the information in
the claim file and any new information submitted to support the appeal will be
conducted. The claim decision will be made by a second review appeals committee
appointed by the Employer. This committee will consist of individuals who were
not involved in the

31 

 

initial benefit determination or the first review appeals committee, nor will
such individuals be subordinate to any person involved in the initial benefit or
first appeal determination.

16.6.12 If the first appeal was based in whole or in part on a medical judgment,
the second appeals review committee will consult with a healthcare professional
who has appropriate training and experience in the field of medicine involved in
the medical judgment, was not consulted in the initial adverse benefit
determination nor in the first appeal and is not a subordinate of the healthcare
professional(s) consulted in the initial adverse benefit determination and first
appeal.

16.6.13 Before the second appeals review committee issues a denial of the second
claim appeal, the committee will provide the Participant or Beneficiary, free of
charge, with any new or additional evidence considered, relied upon, or
generated by the committee or other person making the benefit determination (or
at the direction of the committee or such other person) in connection with the
claim. Such evidence will be provided as soon as possible and sufficiently in
advance of the date on which the notice of adverse benefit determination on
review is required to be provided to give the Participant or Beneficiary a
reasonable opportunity to respond prior to that date.

16.6.14 Before the second review appeals committee issues a denial of the second
claim appeal based on a new or additional rationale, the committee will provide
the Participant or Beneficiary, free of charge, with the rationale. The
rationale will be provided as soon as possible and sufficiently in advance of
the date on which the notice of adverse benefit determination on review is
required to be provided to give the Participant or Beneficiary a reasonable
opportunity to respond prior to that date.

16.6.15 The second appeals review committee will make a determination on the
second claim appeal within 45 days of the receipt of the appeal request. This
period may be extended for an additional 45 days if the committee determines
that special circumstances require an extension of time. A written notice of the
extension, the reason for the extension and the date that the committee expects
to render a decision will be furnished to the Participant or Beneficiary within
the initial 45-day period. However, if the period of time is extended due to the
Participant’s or Beneficiary’s failure to submit information necessary to decide
the appeal, the period for making the benefit determination will be tolled from
the date on which the notification of the extension is sent until the date on
which the Participant or Beneficiary responds to the request for additional
information.

16.6.16 If the claim on appeal is denied in whole or in part for a second time,
the Participant or Beneficiary will receive a written notification of the
denial. The notice will follow the rules of 29 C.F.R. § 2560.503-1(o) for
culturally and linguistically appropriate notices and will be written in a
manner calculated to be understood by the applicant. The notice will include the
same information that was included in the first adverse determination letter and
will identify the contractual limitations period that applies to the
Participant’s or Beneficiary’s right to bring an action under section 502(a) of
ERISA

32 

 

including the calendar date on which the contractual limitations period expires
for the claim.

16.6.17 A claimant may not commence a judicial proceeding against any person,
including the Committee, the Employer, the Board, the first or second appeals
review committee(s), or any other person or committee, with respect to a claim
for benefits without first exhausting the claims procedures set forth in the
preceding paragraphs. No suit or legal action contesting in whole or in part any
denial of benefits under the Plan shall be commenced later than the earlier of
(i) the first anniversary of (A) the date of the notice of the Committee’s final
decision on appeal, or (B) if the claimant fails to request any level of
administrative review within the timeframe permitted under this Section 16.6,
the deadline for requesting the next level of administrative review, and (ii)
the last date on which such legal action could be commenced under the applicable
statute of limitations under ERISA (including, for this purpose, any applicable
state statute of limitations that applies under ERISA to such legal action).

16.6.18 A claimant has the right to request a written explanation of any
violation of these claims procedures. The Committee will provide an explanation
within 10 days of the request.

Section 17.       Miscellaneous Provisions:

17.1       Set off. The Employer may at any time offset a Participant's Deferred
Compensation Account by an amount up to $5,000 to collect the amount of any
loan, cash advance, extension of other credit or other obligation of the
Participant to the Employer that is then due and payable in accordance with the
requirements of Section 409A of the Code.

17.2       Notices. Each Participant who is not in Service and each Beneficiary
shall be responsible for furnishing the Committee or its designee with his
current address for the mailing of notices and benefit payments. Any notice
required or permitted to be given to such Participant or Beneficiary shall be
deemed given if directed to such address and mailed by regular United States
mail, first class, postage prepaid. If any check mailed to such address is
returned as undeliverable to the addressee, mailing of checks will be suspended
until the Participant or Beneficiary furnishes the proper address. This

33 

 

provision shall not be construed as requiring the mailing of any notice or
notification otherwise permitted to be given by posting or by other publication.

17.3       Lost Distributees. A benefit shall be deemed forfeited if the
Committee is unable to locate the Participant or Beneficiary to whom payment is
due by the fifth anniversary of the date payment is to be made or commence;
provided, that the deemed investment rate of return pursuant to Section 8.2
shall cease to be applied to the Participant's account following the first
anniversary of such date; provided further, however, that such benefit shall be
reinstated if a valid claim is made by or on behalf of the Participant or
Beneficiary for all or part of the forfeited benefit.

17.4       Reliance on Data. The Employer and the Committee shall have the right
to rely on any data provided by the Participant or by any Beneficiary.
Representations of such data shall be binding upon any party seeking to claim a
benefit through a Participant, and the Employer and the Committee shall have no
obligation to inquire into the accuracy of any representation made at any time
by a Participant or Beneficiary.

17.5       Headings. The headings and subheadings of the Plan have been inserted
for convenience of reference and are to be ignored in any construction of the
provisions hereof.

17.6       Continuation of Employment. The establishment of the Plan shall not
be construed as conferring any legal or other rights upon any Employee or any
persons for continuation of employment, nor shall it interfere with the right of
the Employer to discharge any Employee or to deal with him without regard to the
effect thereof under the Plan.

34 

 



17.7       Merger or Consolidation; Assumption of Plan. No Employer shall
consolidate or merge into or with another corporation or entity, or transfer all
or substantially all of its assets to another corporation, partnership, trust or
other entity (a "Successor Entity") unless such Successor Entity shall assume
the rights, obligations and liabilities of the Employer under the Plan and upon
such assumption, the Successor Entity shall become obligated to perform the
terms and conditions of the Plan. Nothing herein shall prohibit the assumption
of the obligations and liabilities of the Employer under the Plan by any
Successor Entity.

17.8       Construction. The Employer shall designate in the Adoption Agreement
the state according to whose laws the provisions of the Plan shall be construed
and enforced, except to the extent that such laws are superseded by ERISA and
the applicable requirements of the Code.

17.9       Taxes. The Employer or other payor may withhold a benefit payment
under the Plan or a Participant's wages, or the Employer may reduce a
Participant's Deferred Compensation Account balance, in order to meet any
federal, state, or local or employment tax withholding obligations with respect
to Plan benefits, as permitted under Section 409A of the Code. The Employer or
other payor shall report Plan payments and other Plan-related information to the
appropriate governmental agencies as required under applicable laws.



35 

 

